COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Shatish Patel, M.D., Hemalatha Vijayan, M.D., Subodh Sonwalkar,
                          M.D., Wolley Oladut M.D. v. St. Luke’s Sugar Land Partnership,
                          L.L.P. and St. Luke’s Community Development Corporation-Sugar
                          Land

Appellate case number:    01-13-00273-CV

Trial court case number: 2011-24016

Trial court:              152nd District Court of Harris County

        Appellants Shatish Patel, M.D., Hemalatha Vijayan, M.D., Subodh Sonwalkar, M.D., and
Wolley Oladut, M.D. filed a motion requesting the court to issue the mandate in this case
“immediately” or, in the alternative and pursuant to TEX. R. APP. P. 29.3, to order the appellees
to refrain from taking action that would be prohibited by the proposed injunction.


        The court requests a response, which is due on December 9, 2013. The court requests
that the appellees specifically address what “appropriate security” should be required of the
appellants if the court grants the requested alternative relief. See TEX. R. APP. P. 29.3.


       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   x Acting individually  Acting for the Court


Date: December 4, 2013